DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06 August 2021 have been fully considered but they are not persuasive.
Applicant argues that “In this regard, independent claims 1 and 7 recite bandwidth extension structures having a U-shape or L-shape. This feature is not shown in either Schadler or Lei.”
The Examiner cannot concur with Applicant, as the limitation in question “U-shaped or L-shaped”, given its broadest reasonable interpretation, is taught by Schadler. Applicant has not explained how Schadler does not teach an L-shaped bandwidth extension structure 146 as shown in Fig. 11. This limitation was rejected in the previous Action for claim 5.
Therefore, the rejection stands.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Application No. 20150194739, made of record in IDS dated 06 August 2021), hereinafter known as Chen.
Regarding claim 1, Chen discloses (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2) and one or more bandwidth extension structures (115 or 125); wherein the one or more bandwidth extension structures are U-shaped or L-shaped (see Fig. 6, 115 or 125 are bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 2, [0027]).
Regarding claim 2, Chen further discloses (Figs. 1-10) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (see Fig. 2).
Regarding claim 4, Chen further discloses (Figs. 1-10) wherein the radiation element further comprises an insulation structure (30) located between the bandwidth extension structures and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0027]).
Regarding claim 15, Chen discloses (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2); one or more bandwidth extension structures (115 or 125), wherein the one or more bandwidth extension structures are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element ([0027]); and, an insulation structure (30) comprising an insulative diaphragm (see Fig. 6) located between the one or more bandwidth extension structures and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element (see Fig. 2).
Regarding claim 16, Chen discloses (Figs. 1-10) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (see Fig. 2).
Regarding claim 18, Chen discloses (Figs. 1-10) wherein the bandwidth extension structure is U-shaped or L-shaped (see Figs. 2 and 6).
Regarding claim 19, Chen discloses (Figs. 1-10) an antenna, comprising the radiation element according to claim 15 (see Fig. 2).
Claim(s) 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Vrain et al. (U.S. Patent No. 3653053), hereinafter known as Vrain.
Regarding claim 1, Vrain discloses (Figs. 1-10) a basic radiation element (50) and one or more bandwidth extension structures (140); wherein the one or more bandwidth extension structures U-shaped or L-shaped (see Fig. 1) and are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 1, col. 8, lines 27-38).
Regarding claim 5, Vrain discloses (Figs. 1-10) wherein the bandwidth extension structure is U-shaped and a width of a U-shaped opening is based on the extended operating bandwidth (see Fig. 1, col. 8, lines 27-38).
Regarding claim 7, Vrain discloses (Figs. 1-10) determining a U- or L-shape (see Fig. 1) and size of a to-be-manufactured bandwidth extension structure based on the size of the basic radiation element (50) and an operating band that needs to be extended (col. 7, lines 10-16); and manufacturing a corresponding bandwidth extension structure based on the determined shape and size (see Fig. 1) wherein the bandwidth extension structures is mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 1).
Regarding claim 8, Vrain discloses (Figs. 1-10) wherein a width of a U-shaped opening of the corresponding bandwidth extension structure is based on the extended operating bandwidth (see Fig. 1, col. 8, lines 27-38).
Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadler et al. (U.S. Patent Application No. 20070254587), hereinafter known as Schadler.
Regarding claim 1, Schadler discloses (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures U-shaped or L-shaped (see Fig. 11, 146 is bent) and are mounted on the 
Regarding claim 2, Schadler further discloses (Figs. 11-13) wherein the bandwidth extension structure is mounted on a radiation arm (one of 112, 114, 116, and 118) of the basic radiation element (see Fig. 11).
Regarding claim 3, Schadler further discloses (Figs. 11-13) wherein there are one or more mounting holes (not labeled, see Fig. 11) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 11).
	Regarding claim 6, Schadler further discloses (Figs. 11-13) an antenna (110), comprising the radiation element according to claim 1 (see Fig. 11).
	Regarding claim 7, Schadler further discloses (Figs. 11-13) determining a U- or L-shape and size of a to-be-manufactured bandwidth extension structure based on the size of the basic radiation element and an operating band that needs to be extended ([0075]); and manufacturing a corresponding bandwidth extension structure based on the determined shape and size ([0075], shown in Fig. 11) wherein the bandwidth extension structures is mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11).
Claims 1, 4, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (CN103872435, made of record in IDS dated 23 April 2020), hereinafter known as Lei.
	Regarding claim 1, Lei discloses (Figs. 1-3) a basic radiation element (100) and one or more bandwidth extension structures (2); wherein the one or more bandwidth extension structures are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 1, abstract).
	Regarding claim 4, Lei further discloses (Figs. 1-3) wherein the radiation unit further comprises an insulation structure (5) located between the bandwidth extension structure and the basic radiation 
Regarding claim 9, Lei discloses (Figs. 1-3) a basic radiation element (100) and one or more bandwidth extension structures (2); wherein the one or more bandwidth extension structures are mounted on the basic radiation element (see Fig. 1), with plastic rivets (5), to extend the operating bandwidth of the basic radiation element (abstract).
Regarding claim 10, Lei further discloses (Figs. 1-3) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (100, see Fig. 1).
Regarding claim 11, Lei further discloses (Figs. 1-3) wherein there are one or more mounting holes on the radiation arm (see Fig. 1)  configured to receive the plastic rivets to fasten the bandwidth extension structure on the basic radiation element (see Fig. 1).
Regarding claim 14, Lei further discloses (Figs. 1-3) An antenna, comprising the radiation element according to claim 9 (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 13, 16, 17, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lei.
Regarding claim 9, Chen teaches (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2) and one or more bandwidth extension structures (115 or 125); wherein the one or more bandwidth 
Chen does not teach plastic rivets.
Lei teaches plastic rivets as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the plastic rivets of Lei in the antenna apparatus of Chen since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability. 
Regarding claim 12, Chen teaches (Figs. 1-10) wherein the radiation element further comprises an insulation structure (115 or 125) located between the bandwidth extension structure and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element (see Fig. 2).
Regarding claim 13, Chen teaches (Figs. 1-10) wherein the bandwidth extension structure is U-shaped or L-shaped (see Fig. 2 and 6).
Regarding claim 17, Chen teaches the limitations of claim 16, but does not teach further details regarding mounting.
Lei teaches (Figs. 1-3) wherein there are one or more mounting holes on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 1).
Therefore, for the reasons stated in response to claim 9, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the mounting of Lei in the antenna apparatus of Chen.
Regarding claims 20 and 25, Chen teaches (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2), one or more bandwidth extension structures (115 or 125); to extend the operating bandwidth of the basic radiation element ([0027]), and, an insulation structure (30) located between the one or more bandwidth extension structures and the basic radiation element (see Fig. 2) configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element (see Fig. 2).
Chen does not teach rivets.
Lei teaches rivets as shown in response to claim 9.
Therefore, for the reasons stated in response to claim 9, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the mounting of Lei in the antenna apparatus of Chen.
Regarding claim 21, Chen teaches (Figs. 1-10) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (see Fig. 2).
Regarding claim 22, Chen teaches the limitations of claim 16, but does not teach further details regarding mounting.
Lei teaches (Figs. 1-3) wherein there are one or more mounting holes on the radiation arm configured to receive the rivets and fasten the bandwidth extension structure on the basic radiation element (see Fig. 1).
Therefore, for the reasons stated in response to claim 9, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the mounting of Lei in the antenna apparatus of Chen.
Regarding claim 23, Chen teaches (Figs. 1-10) wherein the bandwidth extension structure is U-shaped or L-shaped (see Fig. 6).
Regarding claim 24, Chen teaches (Figs. 1-10) an antenna, comprising the radiation element according to claim 20 (see Fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896